 



Exhibit 10-1

 

 

REVOLVING CREDIT AGREEMENT

among

GANNETT CO., INC.,

The Several Lenders
from Time to Time Parties Hereto,

and

BANK ONE, NA,
as Administrative Agent,

Dated as of February 27, 2004

Effective Date as of March 15, 2004



 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page
 
            ARTICLE I Definitions     1  
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Other Definitional Provisions     8  
 
            ARTICLE II Amount and Terms of the Facilities     8  
 
           
Section 2.1
  Revolving Credit Commitments     8  
Section 2.2
  Procedure for Revolving Credit Borrowing     9  
Section 2.3
  Termination or Reduction of Commitments     9  
Section 2.4
  Optional Prepayments     9  
Section 2.5
  Conversion and Continuation Options     9  
Section 2.6
  Minimum Amounts of Eurodollar Borrowings     10  
Section 2.7
  Repayment of Loans; Evidence of Debt     10  
Section 2.8
  Interest Rates and Payment Dates     11  
Section 2.9
  Fees     11  
Section 2.10
  Computation of Interest and Fees     11  
Section 2.11
  Inability to Determine Interest Rate     12  
Section 2.12
  Pro Rata Treatment and Payments     12  
Section 2.13
  Requirements of Law     13  
Section 2.14
  Taxes     14  
Section 2.15
  Indemnity     16  
Section 2.16
  Change of Lending Office     16  
Section 2.17
  Replacement of Lenders     16  
 
            ARTICLE III Representations and Warranties     17  
 
           
Section 3.1
  Organization; Powers     17  
Section 3.2
  Financial Condition; No Material Adverse Effect     17  
Section 3.3
  Properties     17  
Section 3.4
  Litigation     17  
Section 3.5
  No Conflicts     17  
Section 3.6
  Taxes     18  
Section 3.7
  Authorization; Enforceability     18  
Section 3.8
  Environmental Matters     18  
Section 3.9
  No Change     18  
Section 3.10
  Federal Regulations     18  
Section 3.11
  No Default     18  
Section 3.12
  Investment Company Act; Federal Regulations     19  
 
            ARTICLE IV Conditions     19  
 
            ARTICLE V Affirmative Covenants     19  
 
           
Section 5.1
  Financial Statements and Other Information     19  
Section 5.2
  Payment of Obligations     20  



--------------------------------------------------------------------------------



 



 

             
Section 5.3
  Books and Records; Inspection Rights     20    
Section 5.4
  Notices of Material Events     20  
Section 5.5
  Existence; Conduct of Business     21  
Section 5.6
  Maintenance of Properties; Insurance     21  
Section 5.7
  Compliance with Laws     21  
Section 5.8
  Debt Ratings     21  
 
            ARTICLE VI Negative Covenants     21  
 
           
Section 6.1
  Liens     21  
Section 6.2
  Fundamental Changes     22  
Section 6.3
  Shareholders' Equity     22  
 
            ARTICLE VII Events of Default     22  
 
           
Section 7.1
  Events of Default     22  
Section 7.2
  Remedies     23  
 
            ARTICLE VIII The Administrative Agent     24  
 
           
Section 8.1
  Appointment     24  
Section 8.2
  Delegation of Duties     24  
Section 8.3
  Exculpatory Provisions     24  
Section 8.4
  Reliance by Administrative Agent     24  
Section 8.5
  Notice of Default     25  
Section 8.6
  Non-Reliance on Administrative Agent and Other Lenders     25  
Section 8.7
  Indemnification     25  
Section 8.8
  Agent in Its Individual Capacity     26  
Section 8.9
  Successor Administrative Agent     26  
 
            ARTICLE IX Miscellaneous     26  
 
           
Section 9.1
  Amendments and Waivers     26  
Section 9.2
  Notices     27  
Section 9.3
  No Waiver; Cumulative Remedies     28  
Section 9.4
  Survival of Representations and Warranties     28  
Section 9.5
  Payment of Expenses and Taxes     28  
Section 9.6
  Successors and Assigns; Participations and Assignments     29  
Section 9.7
  Adjustments; Set-off     31  
Section 9.8
  Counterparts     31  
Section 9.9
  Severability     31  
Section 9.10
  Integration     32  
Section 9.11
  GOVERNING LAW     32  
Section 9.12
  Submission To Jurisdiction; Waivers     32  
Section 9.13
  Acknowledgements     32  
Section 9.14
  Confidentiality     32  



--------------------------------------------------------------------------------



 



 

SCHEDULES



1.1   Commitments

EXHIBITS



A   Form of Addendum B   Form of Assignment and Acceptance C   Form of Exemption
Certificate D   Form of Opinion of Nixon Peabody LLP E   Form of Compliance
Certificate



--------------------------------------------------------------------------------



 



 





                REVOLVING CREDIT AGREEMENT, dated as of February 27, 2004 and
effective as of March 15, 2004, among GANNETT CO., INC., a Delaware corporation
(“Gannett”), the several banks and other financial institutions from time to
time parties to this Agreement (the “Lenders”) and BANK ONE, NA, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

     The parties agree as follows:

ARTICLE I

Definitions

                Section 1.1     Defined Terms. The following words and terms
shall have the following meanings in this Agreement:

                “ABR”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
ABR shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

                “ABR Loans”: Loans the rate of interest applicable to which is
based upon the ABR.

                “Addendum”: an instrument, substantially in the form of Exhibit
A, by which a Lender becomes a party to this Agreement as of the Effective Date.

                “Aggregate Commitment Percentage”: as to any Lender at any time,
the percentage which such Lender’s Commitment then constitutes of the aggregate
Commitments (or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Loans then outstanding constitutes of the aggregate principal amount of the
Loans then outstanding).

                “Agreement”: this Revolving Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

                “Applicable Margin”: the appropriate rate per annum set forth in
the table below:

      Credit Status   Applicable Margin
Credit Status 1
  18.00 Basis Points
Credit Status 2
  17.00 Basis Points
Credit Status 3
  21.00 Basis Points
Credit Status 4
  37.50 Basis Points
Credit Status 5
  45.00 Basis Points
Credit Status 6
  50.00 Basis Points



--------------------------------------------------------------------------------



 



2

                “Assignee”: as defined in Section 9.6(c).

                “Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit B.

                “Available Commitment”: as to any Lender at any time, the
excess, if any, of such Lender’s Commitment over such Lender’s Loans.

                “Basis Point”: 1/100th of one percent.

                “Board”: the Board of Governors of the Federal Reserve System,
or any successor thereto.

                “Borrowing”: a group of Loans of a single Type made by the
Lenders on a single date and as to which a single Interest Period is in effect.

                “Borrowing Date”: any Business Day specified by Gannett as a
date on which Gannett requests the relevant Lenders to make Loans hereunder.

                “Business Day”: each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a legal holiday for banks in Chicago, Illinois or the State
of New York; provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

                “Code”: the Internal Revenue Code of 1986, as amended from time
to time.

                “Commitment”: as to any Lender, the obligation of such Lender to
make Loans in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.

                “Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Commitment then constitutes of the aggregate
Commitments (or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Loans then outstanding constitutes of the aggregate principal amount of the
Loans then outstanding).

                “Commitment Period”: the period from and including the Effective
Date to the Termination Date.

                “Commitment Utilization Percentage”: on any day, the percentage
equivalent of a fraction (a) the numerator of which is the sum of the aggregate
outstanding principal amount of all Loans and (b) the denominator of which is
the Total Commitment (or, on any day after termination of the Commitments, the
Total Commitment in effect immediately preceding such termination).

                “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans hereunder otherwise
required to be made by such Lender and designated by such Lender in a written
instrument, subject to the consent of the Administrative Agent and Gannett;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the



--------------------------------------------------------------------------------



 



3

designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.13, 2.14, 2.15 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.

                “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

                “Credit Status”: any of Credit Status 1, Credit Status 2, Credit
Status 3, Credit Status 4, Credit Status 5 or Credit Status 6. In determining
whether Credit Status 1, Credit Status 2, Credit Status 3, Credit Status 4,
Credit Status 5 or Credit Status 6 shall apply in any circumstance, if the
applicable ratings by S&P and Moody’s differ, the higher of the two ratings will
be determinative, unless the applicable ratings by S&P and Moody’s are more than
one level apart, in which case the Credit Status one level below the higher
rating will be determinative. In the event that Gannett’s senior unsecured
long-term debt is rated by only one of S&P and Moody’s, then that single rating
shall be determinative. The Borrower shall at all times maintain a senior
unsecured long-term debt rating from either S&P or Moody’s.

                “Credit Status 1” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of at least A+
or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at least
A1.

                “Credit Status 2” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of at least A
but lower than A+ or a rating by Moody’s of Gannett’s senior unsecured long-term
debt of at least A2 but lower than A1.

                “Credit Status 3” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of at least A-
but lower than A or a rating by Moody’s of Gannett’s senior unsecured long-term
debt of at least A3 but lower than A2.

                “Credit Status 4” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of at least BBB+
but lower than A- or a rating by Moody’s of Gannett’s senior unsecured long-term
debt of at least Baa1 but lower than A3.

                “Credit Status 5” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of at least BBB
but lower than BBB+ or a rating by Moody’s of Gannett’s senior unsecured
long-term debt of at least Baa2 but lower than Baa1.

                “Credit Status 6” shall exist upon the occurrence of the higher
of a rating by S&P of Gannett’s senior unsecured long-term debt of lower than
BBB or a rating by Moody’s of Gannett’s senior unsecured long-term debt of lower
than Baa2.

                “Default”: any of the events specified in Section 7.1, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

                “Dollars” and “$”: dollars in lawful currency of the United
States of America.



--------------------------------------------------------------------------------



 



4

                “Effective Date”: the date identified by Gannett in a written
notice to the Administrative Agent, which date shall be at least one Business
Day after receipt by the Administrative Agent of such notice and shall, in any
case, occur no later than March 15, 2004.

                “Environmental Laws”: any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

                “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board) maintained by a member bank of such
System.

                “Eurodollar Base Rate”: with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on Page 3750 of the Dow Jones Markets screen (or otherwise on
such screen), the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., Chicago, Illinois time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where its eurodollar and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

                “Eurodollar Borrowing”: a Borrowing comprised of Eurodollar
Loans.

                “Eurodollar Loan”: any Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

                “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

                Eurodollar Base Rate                
1.00 - Eurocurrency Reserve Requirements

                “Event of Default”: any of the Events of Default specified in
Section 7.1 of this Agreement.



--------------------------------------------------------------------------------



 



5

                “Excess Utilization Day”: each day on which the Commitment
Utilization Percentage exceeds 50%.

                “Extended Date”: as defined in Section 2.7(b) of this Agreement.

                “Extended Loans”: as defined in Section 2.7(b) of this
Agreement.

                “Federal Funds Effective Rate”: for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day of such rates on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

                “GAAP”: generally accepted accounting principles in the United
States as in effect from time to time and consistent with those used in the
preparation of the most recent audited financial statements referred to in
Section 3.2. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a material change in the method of calculation
of financial covenants, standards or terms in this Agreement, then Gannett and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Gannett’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by Gannett, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

                “Governmental Authority”: any nation or government, any state or
other political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.

                “Interest Payment Date”: (a) as to any ABR Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and on the date such Loan is paid in full, (b) as to any Eurodollar Loan, the
last day of the Interest Period applicable thereto and (c) as to any Eurodollar
Loan having an Interest Period longer than three months or 90 days, each day
which is three months or 90 days, respectively, after the first day of the
Interest Period applicable thereto; provided that, in addition to the foregoing,
each of (x) the date upon which both the Commitments have been terminated and
the Loans have been paid in full and (y) the Termination Date shall be deemed to
be an “Interest Payment Date” with respect to any interest which is then accrued
hereunder.

                “Interest Period”: with respect to any Eurodollar Loan:



  (i)   initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six (or, if available to all the Lenders, nine) months thereafter, as
selected by Gannett in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and



--------------------------------------------------------------------------------



 



6







  (ii)   thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if available to all the Lenders, nine) months thereafter,
as selected by Gannett by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:



  (A)   if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of an Interest Period pertaining to a
Eurodollar Loan, the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day; and     (B)   any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month.

                “Lender Affiliate”: (a) any affiliate of any Lender, (b) any
Person that is administered or managed by any Lender and that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and (c) with
respect to any Lender which is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed or advised by the same
investment advisor as such Lender or by an affiliate of such Lender or
investment advisor.

                “Lenders”: as defined in the preamble hereto; provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

                “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

                “Loan”: as defined in Section 2.1(a).

                “Material”: when used to describe an adverse effect or an event
on Gannett or its Subsidiaries, shall mean a condition, event or act which, with
the giving of notice or lapse of time or both, will constitute a Default or an
Event of Default.

                “Material Adverse Effect”: a Material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of Gannett
and its Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or the material rights or remedies of the Administrative Agent
and the Lenders hereunder.

                “Moody’s”: Moody’s Investors Service, Inc. and its successors;
provided, however, that if Moody’s ceases rating securities similar to the
senior unsecured long-term debt of the Borrower and its ratings and business
with respect to such securities shall not have been transferred to any
successor, then



--------------------------------------------------------------------------------



 



7

“Moody’s” shall mean any other nationally recognized rating agency (other than
S&P) selected by the Borrower and approved by the Administrative Agent (not to
be unreasonably withheld or delayed) that rates any senior unsecured long-term
debt of the Borrower.

                “Net Property, Plant and Equipment”: the amount under that
heading on the consolidated balance sheet of Gannett and its Subsidiaries
prepared in accordance with GAAP.

                “Non-Excluded Taxes”: as defined in Section 2.14(a).

                “Non-U.S. Lender”: as defined in Section 2.14(d).

                “Other Taxes”: any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.

                “Participant”: as defined in Section 9.6(b).

                “Person”: an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

                Prime Rate”: the rate of interest per annum equal to the prime
rate of interest announced from time to time by Bank One, NA or its parent
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes.

                “Register”: as defined in Section 9.6(d).

                “Required Lenders”: at any time, the holders of more than 50% of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Total Extensions of Credit then outstanding.

                “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

                “S&P”: Standard & Poor’s Corporation and its successors;
provided, however, that if S&P ceases rating securities similar to the senior
unsecured long-term debt of the Borrower and its ratings and business with
respect to such securities shall not have been transferred to any successor,
then “S&P” shall mean any other nationally recognized rating agency (other than
Moody’s) selected by the Borrower and approved by the Administrative Agent (not
to be unreasonably withheld or delayed) that rates any senior unsecured
long-term debt of the Borrower.

                “Subsidiary”: any corporation the majority of the shares of
voting stock of which at any time outstanding is owned directly or indirectly by
Gannett or by one or more of its other subsidiaries or by Gannett in conjunction
with one or more of its other subsidiaries.

                “Termination Date”: the second anniversary of the Effective
Date; provided that if such date is not a Business Day, the Termination Date
shall be the Business Day immediately preceding such date.



--------------------------------------------------------------------------------



 



8

                “Total Commitments”: at any time, the aggregate amount of the
Commitments then in effect.

                “Total Extensions of Credit”: at any time, the aggregate amount
of all Loans of the Lenders outstanding at such time.

                “Total Shareholders’ Equity”: the amount appearing under that
heading on the consolidated balance sheet of Gannett and its Subsidiaries,
prepared in accordance with GAAP.

                “Transferee”: any Assignee or Participant.

                “Type”: as to any Loan, its nature as an ABR Loan or a
Eurodollar Loan.

                Section 1.2 Other Definitional Provisions.

                (a)     Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto.

                (b)     As used herein, and any certificate or other document
made or delivered pursuant hereto, accounting terms relating to Gannett and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.

                (c)     The words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

                (d)     The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

ARTICLE II

Amount and Terms of the Facilities

                Section 2.1     Revolving Credit Commitments. (a) Subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (“Loans”) to Gannett from time to time during the Commitment Period
in an aggregate principal amount at any one time outstanding which does not
exceed the amount of such Lender’s Commitment. During the Commitment Period,
Gannett may use the Commitments by borrowing, prepaying the Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event (after giving effect to the use of proceeds of any Borrowing) shall
(i) the amount of any Lender’s Commitment Percentage of a Borrowing of Loans
exceed such Lender’s Available Commitment at the time of such Borrowing or
(ii) the aggregate amount of Loans at any one time outstanding exceed the
aggregate Commitments then in effect of all Lenders.

                (b)     The Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by Gannett and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.5;
provided that no Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Termination Date.



--------------------------------------------------------------------------------



 



9

                Section 2.2     Procedure for Revolving Credit Borrowing.
Gannett may borrow Loans under the Commitments on any Business Day; provided
that Gannett shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 11:00 A.M.,
Chicago, Illinois time, (a) three Business Days prior to the requested Borrowing
Date, if all or any part of the requested Loans are to be Eurodollar Loans, or
(b) on the requested Borrowing Date, otherwise), specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) whether the Borrowing is to
be of Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the
Borrowing is to be entirely or partly of Eurodollar Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Periods therefor. Any Loans made on the Effective Date shall be ABR
Loans. Each Borrowing under the Commitments shall be in an amount equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof. Upon receipt of any
such notice from Gannett, the Administrative Agent shall promptly notify each
relevant Lender thereof. Each relevant Lender will make the amount of its pro
rata share of each Borrowing available to the Administrative Agent for the
account of Gannett at the office of the Administrative Agent specified in
Section 9.2 prior to 1:00 P.M., Chicago, Illinois time, on the Borrowing Date
requested by Gannett in funds immediately available to the Administrative Agent.
Such Borrowing will then immediately be made available to Gannett by the
Administrative Agent crediting the account of Gannett on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

                Section 2.3     Termination or Reduction of Commitments. Gannett
shall have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Commitments when no Loans are then
outstanding or, from time to time, to reduce the unutilized portion of the
Commitments. Any such reduction pursuant to this Section 2.3 shall be in an
amount equal to $10,000,000 or a multiple of $1,000,000 in excess thereof and
shall reduce permanently the applicable Commitments then in effect, and the fees
payable pursuant to Section 2.9 shall then reflect the reduced Commitments.

                Section 2.4     Optional Prepayments. Gannett may at any time
and from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent at least
three Business Days prior thereto in the case of Eurodollar Loans and at least
one Business Day prior thereto in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto,
Gannett shall also pay any amounts owing pursuant to Section 2.15. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest and fees to such date on the amount prepaid. Partial prepayments shall
be in an aggregate principal amount of $10,000,000 or a multiple of $1,000,000
in excess thereof.

                Section 2.5     Conversion and Continuation Options. (a) Gannett
may elect from time to time to convert Eurodollar Loans to ABR Loans by giving
the Administrative Agent at least one Business Day’s prior irrevocable notice of
such election; provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. Gannett may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. All or any part of outstanding Eurodollar Loans and ABR
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a Eurodollar Loan when any Event of Default has



--------------------------------------------------------------------------------



 



10

occurred and is continuing and (ii) no Loan may be converted into a Eurodollar
Loan after the date that is one month prior to the Termination Date.

                (b)     Any Eurodollar Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by Gannett
giving notice to the Administrative Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided that no
Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing or (ii) after the date that is one month prior to the
Termination Date; and provided, further, that if Gannett shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Eurodollar Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.

                Section 2.6     Minimum Amounts of Eurodollar Borrowings. All
borrowings, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Borrowing shall be equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof and so that there
shall not be more than 20 Eurodollar Borrowings outstanding at any one time.

                Section 2.7     Repayment of Loans; Evidence of Debt.
(a) Gannett hereby unconditionally promises to pay to each Lender on the
Termination Date (or such earlier date as the Loans become due and payable
pursuant to Article 7 or Section 2.4), the unpaid principal amount of each Loan
made by such Lender. Gannett hereby further agrees to pay interest in
immediately available funds at the office of the Administrative Agent on the
unpaid principal amount of the Loans from time to time from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.8.

                (b)     Notwithstanding anything to the contrary contained
herein, so long as Gannett gives the Administrative Agent at least 30 days’
notice in advance of the Termination Date, Gannett may elect that all or any
portion of the Loans outstanding on the Termination Date shall become a term
loan and be due and payable in full on the date (the “Extended Date”; the Loans
so extended, the “Extended Loans”) which is one year following the Termination
Date (or such earlier date as the Loans become due and payable pursuant to
Article 7 or Section 2.4).

                (c)     Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of Gannett to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

                (d)     The Administrative Agent shall maintain the Register
pursuant to Section 9.6(d), and a subaccount for each Lender, in which Register
and subaccounts (taken together) shall be recorded (i) the amount of each Loan
made hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from Gannett to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from Gannett
and each Lender’s share thereof.

                (e)     The entries made in the Register and accounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.7 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of Gannett therein recorded; provided, however, that
the



--------------------------------------------------------------------------------



 



11

failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of Gannett to repay (with applicable interest)
the Loans made to Gannett by such Lender in accordance with the terms of this
Agreement.

                Section 2.8     Interest Rates and Payment Dates. (a) Each ABR
Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

                (b)     The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin. The Applicable
Margin applicable to Extended Loans shall be increased by .1250%.

                (c)     Interest shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (d) of this
Section 2.8 shall be payable from time to time on demand.

                (d)     (i) If all or a portion of the principal amount of any
Loan shall not be paid when due (whether at the stated maturity, by acceleration
or otherwise), such overdue amount shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.8 plus 1% and (ii) to the extent permitted under
applicable law, if all or a portion of any interest payable on any Loan or any
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans plus
1%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).

                Section 2.9     Fees. (a) Gannett shall pay to the
Administrative Agent, for the ratable account of the Lenders, a facility fee
(the “Facility Fee”) at the rate per annum equal to (i) for each day that
Gannett has Credit Status 1, .0700% of the aggregate Commitments on such day,
(ii) for each day that Gannett has Credit Status 2, .0800% of the aggregate
Commitments on such day, (iii) for each day that Gannett has Credit Status 3,
.1000% of the aggregate Commitments on such day, (iv) for each day that Gannett
has Credit Status 4, .12500% of the aggregate Commitments on such day, (v) for
each day that Gannett has Credit Status 5, .1750% of the aggregate Commitments
on such day and (vi) for each day that Gannett has Credit Status 6, .2500% of
the aggregate Commitments on such day. On the first Business Day following the
last day of each fiscal quarter of Gannett and on the Termination Date (or, if
earlier, on the date upon which both the Commitments are terminated and the
Loans are paid in full), Gannett shall pay to the Administrative Agent, for the
ratable benefit of the Lenders, the portion of the Facility Fee which accrued
during the fiscal quarter most recently ended (or, in the case of the payment
due on the Termination Date, the portion thereof ending on such date). Such
facility fee shall be based upon the aggregate Commitments of the Lenders from
time to time, regardless of the utilization by Gannett from time to time
thereunder.

                (b)     Gannett shall pay to the Administrative Agent, for the
ratable account of the Lenders, a utilization fee (the “Utilization Fee”) at a
rate per annum equal to 0.0750% for each day on which the Commitment Utilization
Percentage exceeds 50%, which Utilization Fee shall accrue on the average daily
amount of the Total Extensions of Credit for each Excess Utilization Day during
the term of this Agreement. All Utilization Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days and shall be payable
quarterly in arrears.

                Section 2.10     Computation of Interest and Fees. (a) Interest
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to



--------------------------------------------------------------------------------



 



12

ABR Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Fees (other than the
Utilization Fees, which shall be calculated as provided in Section 2.9(b))
payable pursuant hereto shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify Gannett and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify Gannett and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

                (b)     Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on Gannett and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of Gannett, deliver to
Gannett a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.10(a).

                Section 2.11     Inability to Determine Interest Rate. If prior
to the first day of any Interest Period the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon Gannett)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to Gannett and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall Gannett have the right to convert Loans to
Eurodollar Loans.

                Section 2.12     Pro Rata Treatment and Payments. (a) Each
borrowing of Loans from the Lenders hereunder, each payment by Gannett on
account of any fee hereunder and, subject to the last sentence of Section 2.3,
any reduction of the Commitments of the Lenders shall be made pro rata according
to the respective Commitments of the relevant Lenders. Subject to the last
sentence of Section 2.3, each payment (including each prepayment) by Gannett on
account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders.

                (b)     All payments (including prepayments) to be made by
Gannett hereunder, whether on account of principal, interest, fees or otherwise,
shall be made without set-off or counterclaim and shall be made prior to 12:00
Noon, Chicago, Illinois time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Agent’s office specified
in Section 9.2, in Dollars and in immediately available funds. Notwithstanding
the foregoing, the failure by Gannett to make a payment (or prepayment) prior to
12:00 Noon on the due date thereof shall not constitute a Default or Event of
Default if such payment is made on such due date; provided, however, that any
payment (or prepayment) made after such time on such due date shall be deemed
made on the next Business Day for the purposes of interest and reimbursement
calculations. The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall



--------------------------------------------------------------------------------



 



13

be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

                (c)     Unless the Administrative Agent shall have been notified
in writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to Gannett a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from Gannett. Nothing herein shall be deemed to limit the
rights of Gannett against any Lender who fails to make its share of such
borrowing available.

                (d)     Unless the Administrative Agent shall have been notified
in writing by Gannett prior to the date of any payment being made hereunder that
Gannett will not make such payment to the Administrative Agent, the
Administrative Agent may assume that Gannett is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount. If such payment is not made to the Administrative Agent by
Gannett within three Business Days of such required date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against Gannett.

                Section 2.13     Requirements of Law. (a) If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i)     shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.14 and changes in the rate of tax on the overall net
income of such Lender);

(ii)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)     shall impose on such Lender any other condition affecting Eurodollar
Loans;



--------------------------------------------------------------------------------



 



14

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Gannett shall promptly pay
such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify Gannett (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled. Gannett shall not be liable
in respect of any such increased costs to, or reduced amount of any sum received
or receivable by, any Lender pursuant to this Section 2.13(a) with respect to
any interest, fees or other amounts accrued by such Lender more than 15 days
prior to the date notice thereof is given to Gannett pursuant to this
Section 2.13(a).

                (b)     If any Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after submission by such
Lender to Gannett (with a copy to the Administrative Agent) of a written request
therefor, Gannett shall pay to such Lender such additional amount or amounts as
will compensate such Lender for such reduction; provided that Gannett shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than 30 days prior to the date that such Lender notifies Gannett
of such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 30 day period shall be extended to include the period of such
retroactive effect.

                (c)     A certificate, setting forth a reasonably detailed
explanation as to the reason for any additional amounts payable pursuant to this
Section 2.13, submitted by any Lender to Gannett (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of Gannett pursuant to this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

                Section 2.14     Taxes. (a) All payments made by Gannett under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that Gannett shall not be required to increase any
such amounts payable



--------------------------------------------------------------------------------



 



15

to any Lender with respect to any Non-Excluded Taxes (i) that are attributable
to such Lender’s failure to comply with the requirements of paragraph (d) or
(e) of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time the Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from Gannett with respect to such Non-Excluded Taxes pursuant
to this paragraph.

                (b)     In addition, Gannett shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

                (c)     Whenever any Non-Excluded Taxes or Other Taxes are
payable by Gannett, as promptly as possible thereafter Gannett shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by Gannett showing payment thereof. If Gannett fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, Gannett shall indemnify the Administrative Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

                (d)     Each Lender (or Transferee) that is not a “U.S. Person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to Gannett and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit C and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by Gannett under this Agreement. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
or designates a new lending office (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify Gannett at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Gannett (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

                (e)     If the Administrative Agent or any Lender receives a
refund in respect of any amounts paid by Gannett pursuant to this Section 2.14,
which refund in the reasonable judgment of such Administrative Agent or such
Lender is allocable to such payment, it shall pay the amount of such refund to
Gannett, net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender, provided however, that Gannett, upon the request of such
Lender or the Administrative Agent, agrees to repay the amount paid over to
Gannett to the Administrative Agent or such Lender in the event such
Administrative Agent or the Lender is required to repay such refund. Nothing
contained herein shall interfere with the right of the Administrative Agent or
any Lender to arrange its tax affairs in whatever manner it deems fit nor oblige
the Administrative Agent or any Lender to apply for any refund or to disclose
any information relating to its affairs or any computations in respect thereof.

                (f)     The agreements in this Section 2.14 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.



--------------------------------------------------------------------------------



 



16

                Section 2.15     Indemnity. Gannett agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense that such
Lender sustains or incurs as a consequence of (a) default by Gannett in making a
borrowing of, conversion into or continuation of Eurodollar Loans after Gannett
has given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by Gannett in making any prepayment of or conversion from
Eurodollar Loans after Gannett has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to Gannett by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

                Section 2.16     Change of Lending Office. Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.13 or 2.14(a) with respect to such Lender, it will, if requested by
Gannett, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of Gannett or the rights of any
Lender pursuant to Section 2.13 or 2.14(a).

                Section 2.17     Replacement of Lenders. Gannett shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.13 or 2.14(a) or (b) defaults in its obligation to
make Loans hereunder, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) prior
to any such replacement, such Lender shall have taken no action under
Section 2.16 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.13 or 2.14(a), (iii) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) Gannett shall be liable to
such replaced Lender under Section 2.15 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that Gannett shall be
obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, Gannett shall
pay all additional amounts (if any) required pursuant to Section 2.13 or
2.14(a), as the case may be, and (viii) any such replacement shall not be deemed
to be a waiver of any rights that Gannett, the Administrative Agent or any other
Lender shall have against the replaced Lender.



--------------------------------------------------------------------------------



 



17

ARTICLE III

Representations and Warranties

                To induce the Administrative Agent and the Lenders to enter into
this Agreement and to make the Loans, Gannett hereby represents and warrants to
the Administrative Agent and each Lender that:

                Section 3.1     Organization; Powers. Gannett and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Except where the
failure to do so, individually or in the aggregate, would result in a Material
Adverse Effect, Gannett and each of its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in all states in which
it owns substantial properties or in which it conducts a substantial business
and its activities make such qualifications necessary.

                Section 3.2     Financial Condition; No Material Adverse Effect.
On or as of the Effective Date, Gannett has furnished to each of the Lenders
copies of either its Annual Report for 2002 or a report on Form 8-K, containing
in either case, copies of its consolidated balance sheet as of December 29, 2002
and the related statements of consolidated income and changes in shareholders’
equity and cash flows for 2002, all reported on by PricewaterhouseCoopers LLP,
independent public accountants. The financial statements contained in such
Annual Report or report on Form 8-K (including the related notes) fairly present
Gannett’s consolidated financial condition as of their respective dates and the
consolidated results of the operations of Gannett and its Subsidiaries for the
periods then ended, and have been prepared in accordance with GAAP. Gannett and
its Subsidiaries have no Material liabilities as of December 29, 2002 not
reflected in the consolidated balance sheet as of December 29, 2002 or the
related notes as of said date, and from that date to the Effective Date there
has been no Material change in the business or financial condition of Gannett
and its Subsidiaries taken as a whole which has not been publicly disclosed.

                Section 3.3     Properties. As of the Effective Date, Gannett
and its Subsidiaries owned absolutely, free and clear of all Liens, all of the
real or personal property reflected in the consolidated balance sheet dated as
of December 29, 2002 referred to in Section 3.2 and all other property acquired
by them, respectively after December 29, 2002 except such property as has been
disposed of in the ordinary course of business, and except for (i) easements,
restrictions, exceptions, reservations or defects which, in the aggregate, do
not materially interfere with the continued use of such property or materially
affect the value thereof to Gannett or its Subsidiaries, (ii) Liens, if any, for
current taxes not delinquent, and (iii) Liens reflected on such consolidated
balance sheet or not otherwise prohibited by Section 6.1. As of the Effective
Date, Gannett and its Subsidiaries enjoy peaceful and undisturbed possession of
their properties which are held under lease and all such leases are in good
standing and valid and binding obligations of the lessors in full force and
effect, except for exceptions, reservations or defects which in the aggregate do
not materially interfere with the continued use of such property or materially
affect the value thereof to Gannett or its Subsidiaries.

                Section 3.4     Litigation. There are no actions, suits, or
proceedings pending or, to Gannett’s knowledge, threatened against or affecting
it or any Subsidiary in or before any court or foreign or domestic governmental
instrumentality, and neither Gannett nor any Subsidiary is in default in respect
of any order of any such court or instrumentality which, in Gannett’s opinion,
are Material.

                Section 3.5     No Conflicts. Neither the execution and delivery
of this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms and provisions hereof will conflict with or result in
a breach of any of the provisions of Gannett’s restated certificate of



--------------------------------------------------------------------------------



 



18

incorporation, as amended, or by-laws, as amended, or any law or regulation, or
any order of any court or governmental instrumentality, or any agreement or
instrument by which Gannett is bound, or constitute a default thereunder, or
result in the imposition of any Lien not permitted under this Agreement upon any
of Gannett’s property.

                Section 3.6     Taxes. To the best of Gannett’s knowledge,
Gannett and its Subsidiaries have filed all tax returns which are required to be
filed by any jurisdiction, and have paid all taxes which have become due
pursuant to said returns or pursuant to any assessments against it or its
Subsidiaries, except to the extent only that such taxes are not material or are
being contested in good faith by appropriate proceedings.

                Section 3.7     Authorization; Enforceability. The execution and
delivery of this Agreement and the making of all Borrowings permitted by the
provisions hereof have been duly authorized by all necessary corporate action on
the part of Gannett; this Agreement has been duly and validly executed and
delivered by Gannett and constitutes Gannett’s valid and legally binding
agreement enforceable in accordance with its terms; and the Borrowings when
made, will constitute valid and binding obligations of Gannett enforceable in
accordance with the terms of this Agreement, except as limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other laws, judicial
decisions or principles of equity relating to or affecting the enforcement of
creditors rights or contractual obligations generally.

                Section 3.8     Environmental Matters. In the ordinary course of
its business, Gannett becomes aware from time to time of the effect of
Environmental Laws on its business, operations and properties and the business,
operations and properties of its Subsidiaries, and it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties then owned
or operated by Gannett or its Subsidiaries, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted at such properties, and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of these evaluations, Gannett has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.

                Section 3.9     No Change. Since December 29, 2002, there has
been no development or event that has had or would have a Material Adverse
Effect.

                Section 3.10     Federal Regulations. No part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, Gannett will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

                Section 3.11     No Default. Neither Gannett nor any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that would have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



19

                Section 3.12     Investment Company Act; Federal Regulations.
Gannet is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

ARTICLE IV

Conditions

                The obligation of each Lender to make a Loan hereunder is
subject to the accuracy, as of the date hereof, of the representations and
warranties herein contained and to the satisfaction of the following further
conditions:

                (a)     The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent and Gannett and
(ii) an Addendum, executed and delivered by each Lender listed on Schedule 1.1.

                (b)     On the date of each Borrowing (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the representations and
warranties contained in Sections 3.1, 3.5 and 3.7 shall be true and correct in
all material respects on and as of such date as if made on and as of such date.

                (c)     On or prior to the date of the first Borrowing
hereunder, there shall have been delivered to each Lender an opinion from Nixon
Peabody LLP, counsel to Gannett, in substantially the form of Exhibit D hereto.
In rendering the foregoing opinion, such counsel may rely upon certificates of
officers of Gannett and its Subsidiaries as to factual matters, including
(i) the nature and location of the property of Gannett and of its Subsidiaries,
(ii) agreements and instruments to which Gannett and/or its Subsidiaries are a
party, and (iii) the conduct of the business of Gannett and its Subsidiaries.

                (d)     On or prior to the date of the first Borrowing
hereunder, there shall have been delivered to each Lender a certificate of the
Secretary of Gannett certifying, as of the date of this Agreement, to
resolutions duly adopted by the Board of Directors of Gannett or a duly
authorized committee thereof authorizing Gannett’s execution and delivery of
this Agreement and the making of the Borrowings.

                (e)     Prior to or simultaneously with the Effective Date, the
Competitive Advance and Revolving Credit Agreement, dated as of February 27,
2004 and effective as of March 15, 2004, among the Borrower, the several lenders
from time to time parties thereto, Bank of America, N.A., as administrative
agent, and JPMorgan Chase Bank, as Syndication Agent, shall have become
effective.

ARTICLE V

Affirmative Covenants.

                Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, Gannett covenants and agrees with the Lenders that it shall
and shall cause each of its Subsidiaries to:

                Section 5.1     Financial Statements and Other Information.
Furnish to the Administrative Agent and the Lenders:



--------------------------------------------------------------------------------



 



20

          (a)     within 60 days after the end of each of the first three
quarterly periods in each fiscal year, its consolidated statements of income for
such quarterly period and for the period from the beginning of the fiscal year
to the end of such quarterly period and its consolidated balance sheet at the
end of that period, all in reasonable detail, subject, however, to year-end
audit adjustments, together with a certificate of compliance and no default in
substantially the form of Exhibit E hereto certified by an appropriate financial
officer of Gannett;

          (b)     within 120 days after and as of the close of each fiscal year,
Gannett’s Annual Report to shareholders for such fiscal year, containing copies
of its consolidated income statement, consolidated balance sheet and changes in
shareholders’ equity and cash flows for such fiscal year accompanied by a report
by PricewaterhouseCoopers LLP or some other accounting firm of national
reputation selected by Gannett, based on their examination of such financial
statements, which examination shall have been conducted in accordance with
generally accepted auditing standards and which report shall indicate that the
financial statements have been prepared in accordance with GAAP, together with a
certificate of compliance and no default in substantially the form of Exhibit E
hereto, certified by an appropriate financial officer of Gannett;

          (c)     promptly upon their becoming available, copies of all regular
and periodic financial reports, if any, which Gannett or any of its Subsidiaries
shall file with the Securities and Exchange Commission or with any securities
exchange;

          (d)     promptly upon their becoming available, copies of all
prospectuses of Gannett and all reports, proxy statements and financial
statements mailed by Gannett to its shareholders generally; and

          (e)     such other information respecting the financial condition and
affairs of Gannett and its subsidiaries as any of the Lenders may from time to
time reasonably request.

                The financial statements of Gannett and its Subsidiaries
hereafter delivered to the Lenders pursuant to this Section 5.1 will fairly set
forth the financial condition of Gannett and its Subsidiaries as of the dates
thereof, and the results of Gannett’s and its Subsidiaries’ operations for the
respective periods stated therein, all in accordance with GAAP.

                Section 5.2     Payment of Obligations. Duly pay and discharge
all (i) material obligations when due and (ii) taxes, assessments and
governmental charges of which Gannett has knowledge assessed against it or
against its properties prior to the date on which penalties are attached
thereto, unless and only to the extent that such obligations, taxes, assessments
or charters are not material or shall be contested in good faith by appropriate
proceedings initiated by Gannett.

                Section 5.3     Books and Records; Inspection Rights. (a) Keep
proper books of records and account in which true and correct entries, in all
material respects, are made of all dealings in relation to its business and
activities and (b) permit any Lender, upon reasonable request, to inspect at all
reasonable times its properties, operations and books of account.

                Section 5.4     Notices of Material Events. Promptly give notice
to the Administrative Agent and each Lender of:

          (a)     the occurrence of any Default or Event of Default;

          (b)     any (i) default or event of default under any Contractual
Obligation of Gannett or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time



--------------------------------------------------------------------------------



 



21

between Gannett or any of its Subsidiaries and any Governmental Authority, that
in either case, if not cured or if adversely determined, as the case may be,
would have a material adverse effect on (A) the business, assets, operations or
condition, financial or otherwise, of Gannett and its Subsidiaries taken as a
whole or (B) the validity or enforceability of this Agreement or the material
rights or remedies of the Administrative Agent and the Lenders hereunder; and

          (c)     any other development or event that has had or would have a
Material Adverse Effect.

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
an appropriate officer of Gannett setting forth details of the occurrence
referred to therein and stating what action is proposed to take with respect
thereto.

                Section 5.5     Existence; Conduct of Business. Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation or other transaction permitted
under Section 6.2.

                Section 5.6     Maintenance of Properties; Insurance. (a) Keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

                Section 5.7     Compliance with Laws. Comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not have a material adverse effect on (a) the business, assets,
operations or condition, financial or otherwise, of Gannett and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
material rights or remedies of the Administrative Agent and the Lenders
hereunder.

                Section 5.8     Debt Ratings. With respect to Gannett, use its
reasonable best efforts to maintain at all times a senior unsecured long-term
debt rating from either S&P or Moody’s.

ARTICLE VI

Negative Covenants

                Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, Gannett covenants and agrees with the Lenders that, it shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

                Section 6.1     Liens. Create, incur, assume or permit to exist
any Lien on any of its properties or assets now owned or hereafter acquired by
it, without making provision satisfactory to the Lenders whereby the Lenders
obtain an equal and ratable or prior Lien as security for the payment of the
Borrowings; or transfer any of its assets for the purpose of subjecting them to
the payment of obligations prior in payment to any of its general creditors; or
allow any liability of, or claims, or demands against it, or any of its
Subsidiaries, to exist for more than 30 days if the liability, claim or demand
might by law be given any priority over those of its general creditors;
provided, however, that none of the above shall prohibit Gannett or any
Subsidiary from creating or allowing any of the following to exist:



--------------------------------------------------------------------------------



 



22

          (a)     Liens incurred after the date hereof covering any of Gannett’s
or its Subsidiaries’ properties or assets; provided that the total principal
amount of indebtedness of Gannett and its Subsidiaries (on a consolidated basis)
secured by all such Liens permitted under this Section 6.1(a) at any time
outstanding shall not exceed 50% of Net Property, Plant and Equipment;

          (b)     leases of all types, whether or not such leases constitute
leasebacks of property sold or transferred by Gannett or any Subsidiary;

          (c)     pledges and deposits securing the payment of worker’s
compensation or insurance premiums, good-faith deposits in connection with
tenders, contracts (other than contracts for the payment of borrowed money) or
leases, deposits to secure surety or appeal bonds, liens, pledges or deposits in
connection with contracts made with or at the request of the United States
Government or any agency thereof, or pledges or deposits for similar purposes
made in the ordinary course of business;

          (d)     liens securing taxes, assessments or governmental or other
charges or claims for labor, materials or supplies which are not delinquent or
which are being contested in good faith by appropriate proceedings and liens,
restrictions, easements, licenses on the use of property or minor irregularities
in the title thereof, which do not, in Gannett’s opinion, in the aggregate
materially impair their use in Gannett’s and its Subsidiaries’ business; and

          (e)     Liens on the assets of any Person which becomes a Subsidiary
of Gannett after the date of this Agreement to the extent that such liens
existed prior to the date of acquisition of such Person by Gannett; provided
that such Liens existed at the time such Person became a Subsidiary of Gannett
and were not created in anticipation thereof.

                Section 6.2     Fundamental Changes. Merge, consolidate, sell,
lease, transfer or otherwise dispose of all or substantially all of its assets,
unless immediately after giving effect to such transaction, it shall be in
compliance with Sections 6.1 and 6.3 hereof and, in the case of a merger or
consolidation by Gannett, Gannett shall be the survivor corporation.

                Section 6.3     Shareholders’ Equity. Permit Gannett’s Total
Shareholders’ Equity at any time to be less than $3,500,000,000.

ARTICLE VII

Events of Default

                Section 7.1     Events of Default. The following are Events of
Default:

          (a)     Gannett shall fail to pay when due in accordance with the
terms hereof (i) any principal on any Loan and such failure shall have continued
for a period of three Business Days or (ii) any interest on any Loan, or any
other amount payable hereunder, and such failure shall have continued for a
period of five Business Days.

          (b)     Gannett shall (A) default in any payment of principal or of
interest on any other obligation for borrowed money in excess of $50,000,000
beyond any grace period provided with respect thereto, or (B) default in the
performance of any other agreement, term or condition contained in any agreement
under which any such obligation is created, if the effect of such default is to
cause such obligation to be accelerated or become due prior to its stated
maturity.



--------------------------------------------------------------------------------



 



23

          (c)     Any representation or warranty herein made by Gannett, or any
certificate or financial statement furnished by Gannett pursuant to the
provisions hereof, shall prove to have been false or misleading in any material
respect as of the time made or furnished and Gannett shall fail to take
corrective measures satisfactory to the Required Lenders within 30 days after
notice thereof to Gannett from any Lender or the Administrative Agent or by
Gannett to the Administrative Agent.

          (d)     Gannett shall default in the performance of any other
covenant, condition or provision hereof and such default shall not be remedied
to the satisfaction of the Required Lenders within a period of 30 days after
notice thereof to Gannett from any Lender or the Administrative Agent or by
Gannett to the Administrative Agent.

          (e)     Gannett or any Subsidiary with more than $100,000,000 in
revenue in the preceding fiscal year (other than Gannett Satellite Information
Network, Inc.) shall (A) apply for or consent to the appointment of a receiver,
trustee, or liquidator of Gannett, (B) make a general assignment for the benefit
of creditors, or (C) file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors or take advantage
of any insolvency law or an answer admitting the material allegations of a
petition filed against Gannett in any bankruptcy, reorganization or insolvency
proceeding, or corporate action shall be taken by Gannett for the purpose of
affecting any of the foregoing.

          (f)     An order, judgment or decree shall be entered, without the
application, approval or consent of Gannett, by any court of competent
jurisdiction, approving a petition seeking reorganization of Gannett or
appointing a receiver, trustee or liquidator of Gannett or of all or a
substantial part of the assets of Gannett, and such order, judgment or decree
shall continue unstayed and in effect for any period of ninety (90) consecutive
days.

          (g)     One or more final, non-appealable judgments for the payment of
money in an aggregate amount in excess of $100,000,000 shall be rendered against
Gannett, any Subsidiary or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or bonded;

                Section 7.2     Remedies. If an Event of Default shall occur and
be continuing:

          (a)     If an Event of Default specified in Section 7.1(e) or
(f) shall occur and be continuing, automatically the Commitments shall
immediately terminate and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement shall immediately become due and
payable.

          (b)     If an Event of Default other than those specified in Section
7.1(e) or (f) shall occur and be continuing, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to Gannett, declare Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to Gannett, declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

          (c)     Except as expressly provided above in this Article,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by Gannett.



--------------------------------------------------------------------------------



 



24

          (d)     Any Lender giving any notice to Gannett under this Article 7
shall simultaneously give like notice to the Administrative Agent.

ARTICLE VIII

The Administrative Agent

                Section 8.1     Appointment. Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

                Section 8.2     Delegation of Duties. The Administrative Agent
may execute any of its duties under this Agreement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

                Section 8.3     Exculpatory Provisions. Neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by Gannett or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or for any failure of Gannett to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of Gannett.

                Section 8.4     Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Gannett), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any promissory note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall



--------------------------------------------------------------------------------



 



25

in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

                Section 8.5     Notice of Default. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender or Gannett referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

                Section 8.6     Non-Reliance on Administrative Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Gannett or any affiliate of Gannett, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Gannett and its affiliates and made its own decision to make its Loans hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Gannett and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of Gannett or any affiliate of Gannett that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

                Section 8.7     Indemnification. The Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by Gannett and without limiting the obligation of Gannett to do so), ratably
according to their respective Aggregate Commitment Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Commitment Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no



--------------------------------------------------------------------------------



 



26

Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

                Section 8.8     Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Gannett as though the
Administrative Agent were not the Administrative Agent. With respect to its
Loans made or renewed by it, the Administrative Agent shall have the same rights
and powers under this Agreement as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

                Section 8.9     Successor Administrative Agent. The
Administrative Agent may resign as Administrative Agent upon 15 Business Days’
notice to the Lenders and Gannett. If the Administrative Agent shall resign as
Administrative Agent under this Agreement, then (a) so long as an Event of
Default under Section 7.1(a), 7.1(e) or 7.1(f) with respect to Gannett shall not
have occurred and be continuing, Gannett shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Required Lenders (which approval shall not be unreasonably
withheld, conditioned or delayed) and (b) if an Event of Default under Section
7.1(a), 7.1(e) or 7.1(f) with respect to Gannett shall have occurred and be
continuing, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 15 Business
Days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.

ARTICLE IX

Miscellaneous

                Section 9.1     Amendments and Waivers. Neither this Agreement
nor any terms hereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. The Required Lenders and
Gannett may, or, with the written consent of the Required Lenders, the
Administrative Agent and Gannett may, from time to time, (a) enter into written
amendments, supplements or modifications hereto for the purpose of adding any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of Gannett hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of



--------------------------------------------------------------------------------



 



27

any post-default increase in interest rates, which waiver shall be effective
with the consent of the Required Lenders and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.1
or extend or increase the Commitment of any Lender, in each case without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by Gannett
of any of its rights and obligations under this Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Article 8 without the written consent of the Administrative Agent and any other
Agent affected thereby; or (v) amend, modify or waive any provision of
Section 2.12(a) or (b) without the written consent of each Lender directly
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding on
Gannett, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, Gannett, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

                For the avoidance of doubt, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Gannett (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

                Section 9.2     Notices. All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Gannett and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Gannett:
  7950 Jones Branch Drive

  McLean, VA 22107

  Attention: Vice President & Treasurer

  Telecopy: 703-854-2047

  Telephone: 703-854-6248
 
   
The Administrative Agent:
  Bank One, NA

  1 Bank One Plaza, Suite IL1-0364

  Chicago, Illinois 60670

  Attention: Jason A. Rastovski

  Telecopy:   312-325-3239

  Telephone: 312-325-3235

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.



--------------------------------------------------------------------------------



 



28

                Section 9.3     No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

                Section 9.4     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans and
other extensions of credit hereunder.

                Section 9.5     Payment of Expenses and Taxes. (a) Gannett
agrees (i) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and any other documents prepared in connection herewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to Gannett prior to the Effective
Date (in the case of amounts to be paid on the Effective Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (ii) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable costs and expenses
incurred in connection with the enforcement of any rights under this Agreement
and any such other documents, including the reasonable fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent, and (iii) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against Gannett under this Agreement (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that Gannett
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities have resulted from the
gross negligence or willful misconduct of such Indemnitee. All amounts due under
this Section 9.5(a) shall be payable not later than 10 days after written demand
therefor.

                (b)     Notwithstanding anything to the contrary in
Section 9.5(a), (i) Gannett shall have no such obligation for costs and expenses
if Gannett prevails or successfully defeats any enforcement or collection
proceedings; and (ii) if, by final adjudication in any proceeding not involving
Gannett’s bankruptcy, reorganization or insolvency, the Lenders receive less
relief than claimed, Gannett’s obligation for costs and expenses shall be
limited proportionately to the relief granted to the Lenders.

                (c)     Gannett agrees to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and any such other documents.



--------------------------------------------------------------------------------



 



29

                (d)     If Gannett is required to commence proceedings against
any Lender to enforce its Commitment, the Lender will pay Gannett’s reasonable
costs and expenses (including attorneys’ fees) if Gannett succeeds, or a share
of such reasonable costs and expenses proportionate to Gannett’s recovery if
Gannett is only partially successful.

                (e)     The agreements in this Section 9.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

                Section 9.6     Successors and Assigns; Participations and
Assignments. (a) This Agreement shall be binding upon and inure to the benefit
of Gannett, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that Gannett may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.

                (b)     Any Lender other than any Conduit Lender may, without
the consent of Gannett or the Administrative Agent, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder. In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement, and Gannett and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of this Agreement,
or any consent to any departure by Gannett therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or any fees payable hereunder, or postpone the date of the final
maturity of the Loans, in each case to the extent subject to such participation.
Gannett agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 9.7(a) as fully as if it were a Lender hereunder. Gannett also agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.14, such Participant shall have complied with the requirements of
said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

                (c)     Any Lender other than any Conduit Lender (an “Assignor”)
may, in accordance with applicable law, at any time and from time to time assign
to any Lender or, with the consent of Gannett and the Administrative Agent
(which, in each case, shall not be unreasonably withheld, delayed or
conditioned; it being understood that (i) the Administrative Agent and each
Lender effecting an assignment to any Person other than a Lender should notify
the Borrower as promptly as possible of any request for assignment and the
Borrower, in turn, should promptly consider such request for assignment; and
(ii) Gannett’s consent shall not be considered to be unreasonably withheld,
delayed or conditioned if Gannett withholds, delays or conditions its consent
because, among other factors, it is concerned about a



--------------------------------------------------------------------------------



 



30

potential Assignee’s capital adequacy, liquidity or ability to perform its
obligations under this Agreement), to any Lender Affiliate, an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless otherwise agreed by Gannett and the Administrative Agent, no such
assignment to an Assignee (other than any Lender or any Lender Affiliate) shall
be in an aggregate principal amount of less than $10,000,000, in each case
except in the case of an assignment of all of a Lender’s interests under this
Agreement. For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Lender and its
Lender Affiliates, if any. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 9.6,
the consent of Gannett shall not be required for any assignment that occurs when
an Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of Gannett or the Administrative Agent any or all
of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 9.6(c).

                (d)     The Administrative Agent shall, on behalf of Gannett,
maintain at its address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and the
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Gannett, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register as the owner of the Loans and any
promissory notes evidencing the Loans recorded therein for all purposes of this
Agreement. Any assignment of any Loan, whether or not evidenced by a promissory
note, shall be effective only upon appropriate entries with respect thereto
being made in the Register. Any assignment or transfer of all or part of a Loan
evidenced by a promissory note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the promissory note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new promissory notes shall be issued to the designated
Assignee.

                (e)     Upon its receipt of an Assignment and Acceptance
executed by an Assignor, an Assignee and any other Person whose consent is
required by Section 9.6(c), together with payment to the Administrative Agent of
a registration and processing fee of $3,500 (except that no such registration
and processing fee shall be payable in the case of an Assignee which is a Lender
Affiliate of the relevant Assignor), the Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register on the effective date determined pursuant thereto.

                (f)     For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 9.6 concerning assignments
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender to secure obligations to a Federal Reserve Bank in accordance with
applicable law; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.



--------------------------------------------------------------------------------



 



31

                (g)     Gannett, upon receipt of written notice from the
relevant Lender, agrees to issue a promissory note to any Lender requiring such
a note to facilitate transactions of the type described in paragraph (f) above.

                (h)     Each of Gannett, each Lender and the Administrative
Agent hereby confirms that it will not institute against a Conduit Lender or
join any other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender.

                Section 9.7     Adjustments; Set-off. (a) Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefited Lender”) shall, at any time after
the Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 7.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

                (b)     In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to
Gannett, any such notice being expressly waived by Gannett to the extent
permitted by applicable law, upon any amount becoming due and payable by Gannett
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of Gannett, as the case may be. Each Lender agrees
promptly to notify Gannett and the Administrative Agent after any such setoff
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

                Section 9.8     Counterparts. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Gannett and the Administrative
Agent.

                Section 9.9     Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such



--------------------------------------------------------------------------------



 



32

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                Section 9.10     Integration. This Agreement represents the
entire agreement of Gannett, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein.

                Section 9.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                Section 9.12     Submission To Jurisdiction; Waivers. Gannett
hereby irrevocably and unconditionally:

          (a)     submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

          (b)     consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c)     agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to Gannett at
its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

          (d)     agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

                Section 9.13     Acknowledgements. Gannett hereby acknowledges
that:

          (a)     it has been advised by counsel in the negotiation, execution
and delivery of this Agreement;

          (b)     neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to Gannett arising out of or in connection
with this Agreement, and the relationship between Administrative Agent and
Lenders, on one hand, and Gannett, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

          (c)     no joint venture is created hereby or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among
Gannett and the Lenders.

                Section 9.14     Confidentiality. Each of the Administrative
Agent and each Lender agrees to keep confidential all non-public information
provided to it by Gannett pursuant to this Agreement; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or any Lender
Affiliate



--------------------------------------------------------------------------------



 



33

subject to this Section 9.14, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons to whom disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential, (d) upon the request or demand of any
Governmental Authority or in response to any order of any court or other
Governmental Authority, upon prior written notice to Gannett to the extent
reasonably practicable, (e) to the extent required by any Requirement of Law
(other than as provided in clause (d) above) or in connection with any
litigation or similar proceeding, provided that Gannett shall be promptly
notified, to the extent reasonably practicable, prior to any such disclosure so
that Gannett may contest such disclosure or seek confidential treatment thereof,
(f) that has been publicly disclosed, (g) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (h) in
connection with the exercise of any remedy hereunder.



--------------------------------------------------------------------------------



 



34

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

              GANNETT CO., INC.

       

  By:   /s/ Michael A. Hart

      Name: Michael A. Hart

      Title: Vice President and Treasurer

       

            BANK ONE, NA, as Administrative Agent

       

  By:   /s/ Jason A. Rastovski

      Name: Jason A. Rastovski

      Title: Associate Director

       
 
       

      BANK ONE, NA

       

      By:/s/ Jason A. Rastovski

      Name: Jason A. Rastovski

      Title: Associate Director



--------------------------------------------------------------------------------



 



35

SCHEDULE 1.1 to
CREDIT AGREEMENT

Commitments

         
Lenders
  Commitment    
 
       
Bank One, NA
  $200,000,000    
 
       
 
       
Total
  $200,000,000    



--------------------------------------------------------------------------------



 



 

EXHIBIT A to the
CREDIT AGREEMENT

FORM OF ADDENDUM

                The undersigned (i) agrees to all of the provisions of the
Revolving Credit Agreement, dated as of February 27, 2004 and effective as of
March 15, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”) and Bank One, NA, as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with a Commitment as set forth
opposite the undersigned Lender’s name on Schedule 1.1 to the Credit Agreement,
as such amount may be changed from time to time as provided in the Credit
Agreement.

               

--------------------------------------------------------------------------------


      (NAME OF LENDER)
 
       
 
       

  By:    

--------------------------------------------------------------------------------


      Name:

      Title:

Dated as of February     , 2004



--------------------------------------------------------------------------------



 



 

EXHIBIT B to the
CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

                Reference is made to the Revolving Credit Agreement, dated as of
February 27, 2004 and effective as of March 15, 2004 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein are therein defined unless otherwise defined), among
Gannett Co., Inc., a Delaware corporation (“Gannett”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”) and Bank One, NA, as Administrative Agent.

                The Assignor identified on Schedule l hereto (the “Assignor”)
and the Assignee identified on Schedule l hereto (the “Assignee”) agree as
follows:



  1.   The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.     2.   The Assignor
(a) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or with respect to the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that the Assignor has not created any adverse claim upon the interest being
assigned by it hereunder and that such interest is free and clear of any such
adverse claim; and (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Gannett, any of its
Subsidiaries or any other obligor or the performance or observance by Gannett,
any of its Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto.     3.   The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
thereto, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e)



--------------------------------------------------------------------------------



 



 





EXHIBIT B to the
CREDIT AGREEMENT



      agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.     4.  
The effective date of this Assignment and Acceptance shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent and to Gannett for their consent (if such consent is
required) and, if such consent is granted, for acceptance and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent). IN THE CASE OF
ASSIGNMENTS TO AN ASSIGNEE OTHER THAN AN EXISTING LENDER OR LENDER AFFILIATE,
THE ASSIGNOR AND ASSIGNEE HEREBY ACKNOWLEDGE THAT THIS ASSIGNMENT SHALL NOT BE
EFFECTIVE UNTIL CONSENT FOR SUCH ASSIGNMENT IS GRANTED BY GANNETT AND THIS
ASSIGNMENT IS SIGNED BY EACH OF GANNETT AND THE ADMINISTRATIVE AGENT.     5.  
Upon such consent, acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee whether such amounts have accrued prior to or on or after the
Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.     6.   From and after the Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.     7.  
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.



--------------------------------------------------------------------------------



 



 





EXHIBIT B to the
CREDIT AGREEMENT

                IN WITNESS WHEREOF, the parties hereto have caused this
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------



 



 

EXHIBIT B to the
CREDIT AGREEMENT

Schedule 1

                                               
Percentage Assigned of Facility           Principal Amount     (set forth, to at
least 8 decimals, as a     Facility Assigned     Assigned     percentage of the
aggregate Facility)      
Two Year Facility:
       
$
             
%
       

Effective Date of Assignment:                       , 200_

              [Name of Assignor], as Assignor
 
       
 
       

  By:    

--------------------------------------------------------------------------------


      Name:

      Title:
 
       
 
            [Name of Assignee], as Assignee
 
       
 
       

  By:    

--------------------------------------------------------------------------------


      Name:

      Title:

The undersigned hereby consent to the within assignment:

             
GANNETT CO., INC.
  BANK OF ONE, NA, as
Administrative Agent
 
           
 
           
By:
   

--------------------------------------------------------------------------------

  By:    

--------------------------------------------------------------------------------


  Name:       Name:

  Title:       Title:



--------------------------------------------------------------------------------



 



 

EXHIBIT C to the
CREDIT AGREEMENT

FORM OF EXEMPTION CERTIFICATE

                Reference is made to the Revolving Credit Agreement, dated as of
February 27, 2004 and effective as of March 15, 2004 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein are therein defined unless otherwise defined), among
Gannett Co., Inc., a Delaware corporation (“Gannett”), the several banks and
other financial institutions or entities from time to time parties thereto and
Bank One, NA, as Administrative Agent. [Name of Non-U.S. Person] (the “Lender”)
is providing this certificate pursuant to subsection 2.14(d) of the Credit
Agreement. The Lender hereby represents and warrants that:

                1.     The Lender is the sole record and beneficial owner of the
Loans in respect of which it is providing this certificate.

                2.     The Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Lender represents and warrants that:

                        (a)     the Lender is not subject to regulatory or other
legal requirements as a bank in any jurisdiction; and

                        (b)     the Lender has not been treated as a bank for
purposes of any tax, securities law or other filing or submission made to any
governmental authority, any application made to a rating agency or qualification
for any exemption from tax, securities law or other legal requirements.

                3.     The Lender meets all of the requirements under Code
Section 871(a) or 881(c) to be eligible for a complete exemption from
withholding of taxes on interest payments made to it under the Credit Agreement
(i.e., Gannett will not be required to withhold any amounts under U.S. tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of Gannett and is not a controlled foreign corporation related to Gannett
(within the meaning of Section 864(d)(4) of the Code).

                4.     The Lender shall promptly notify Gannett and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

                IN WITNESS WHEREOF, the undersigned has duly executed this
certificate as of the     day of              .

              [NAME OF LENDER]
 
       
 
       

  By:    

--------------------------------------------------------------------------------


      Name:

      Title:



--------------------------------------------------------------------------------



 



 

EXHIBIT D to the
CREDIT AGREEMENT

FORM OF OPINION OF NIXON PEABODY LLP

[Letterhead of Nixon Peabody LLP]

     
 
  [DATE]

To the Lenders parties to the Revolving Credit Agreement
dated as of February 27, 2004 and effective as of March 15, 2004,
among Gannett Co., Inc., the Lenders parties thereto and
Bank One, NA, as Administrative Agent

Ladies and Gentlemen:

          We are counsel to Gannett Co., Inc., a Delaware corporation (“Gannett
”), and as such we are familiar with the Revolving Credit Agreement dated as of
February 27, 2004 and effective as of March 15, 2004, among Gannett, the several
lenders from time to time parties thereto (the “Lenders”) and Bank One, NA, as
Administrative Agent (the “Administrative Agent”). Capitalized terms defined in
the Credit Agreement are used herein with the respective meanings assigned to
such terms in the Credit Agreement..

          In connection with this opinion, we have examined, among other
documents, an executed copy of the Credit Agreement and Gannett’s Restated
Certificate of Incorporation, as amended, and By-laws, as amended. Subject to
the assumptions and qualifications contained herein, we also have examined
originals or copies, certified or otherwise identified to our satisfaction, of
such other documents, and made such investigations of law, as we have deemed
necessary or appropriate as a basis for the opinions expressed below. We also
have relied upon certificates and other documents from public officials.

          In rendering the following opinions, we have assumed, without
investigation, the authenticity of any document or other instrument submitted to
us as an original, the conformity to the originals of any document or other
instrument submitted to us as a copy, the legal capacity of natural persons, and
the genuineness of all signatures on such originals or copies.

          We express no opinion herein as to (i) any provisions of the Credit
Agreement which provide for indemnification, waiver or release to the extent
such provisions may be limited or rendered, unenforceable, in whole or in part,
by securities laws, criminal statutes or other laws or the policies underlying
such laws and by the effect of general rules of contract law that limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification for liability for action or inaction, to the extent
the action or inaction involves gross negligence, recklessness, willful
misconduct or unlawful conduct, or (ii) the waiver of inconvenient forum or any
claim that venue is improper or provisions relating to subject matter
jurisdiction of the courts set forth in the Credit Agreement.

          The phrase “to our knowledge,” when used herein, means that our
opinion is based solely on matters within the actual knowledge of attorneys in
the firm who have been involved in the preparation of this opinion and the
Credit Agreement.



--------------------------------------------------------------------------------



 



 

EXHIBIT D to the
CREDIT AGREEMENT

                Members of our firm involved in the preparation of this opinion
are licensed to practice law in the State of New York and, we do not purport to
be experts on, or to express any opinion herein concerning, any law other than
the laws of the State of New York, the General Corporation Law of the State of
Delaware and the Federal law of the United States.

                Based upon and subject to the foregoing and the other
assumptions and qualifications contained herein, we are of the opinion that:

                1.     Gannett is a corporation duly organized, validly existing
and in good standing under the laws of Delaware and is duly qualified to do
business as a foreign corporation, and Gannett is in good standing in all states
in which it owns substantial properties or in which it conducts substantial
business or in which qualification is necessary in order that the business or
financial condition of Gannett and its Subsidiaries, taken as a whole, be not
Materially adversely affected.

                2.     To our knowledge, there are no actions, suits or
proceedings pending or threatened against or affecting Gannett or any of its
Subsidiaries in or before any court or foreign or domestic government
instrumentality, and neither Gannett nor any of its Subsidiaries are in default
in respect of any order of any such court or governmental instrumentality which,
in any such case, in the opinion of Gannett, are Material.

                3.     Neither the execution and delivery of the Credit
Agreement, the consummation of the transactions therein contemplated nor
compliance with the terms and provisions thereof will conflict with or result in
breach of any of the provisions of the Restated Certificate of Incorporation, as
amended, or the By-Laws, as amended, of Gannett or, to our knowledge and based
on reasonable inquiries made of corporate officers of any law or of any
regulation or order of any court or governmental instrumentality or any material
agreement or instrument by which Gannett is bound or constitute a default
thereunder or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever not permitted under Section 6.1 of the
Credit Agreement upon any of the property of Gannett.

                4.     The execution and delivery of the Credit Agreement and
the making of all Borrowings contemplated or permitted by the provisions thereof
have been duly authorized by all necessary corporate action on the part of
Gannett; and the Credit Agreement has been duly and validly executed and
delivered by Gannett. The Credit Agreement constitutes a valid and legally
binding agreement of Gannett enforceable in accordance with its terms and the
Borrowings when duly made, will constitute valid and legally binding obligations
of Gannett enforceable in accordance with the terms thereof and of the Credit
Agreement, except as limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other laws, judicial decisions or principles of equity
relating to or affecting the enforcement of creditors’ rights or contractual
obligations generally.

                In rendering the foregoing opinions, we have relied upon the
certificates of officers of Gannett as to (i) the nature and location of the
property of Gannett, (ii) the agreements and instruments to which Gannett and/or
its Subsidiaries is a party which are material, and (iii) the existence of
Material pending or threatened actions, suits or proceedings or orders of any
court or governmental instrumentality and other information from such officers.
We have not independently investigated or verified the information represented
in such certificates provided to us and do not opine as to the accuracy thereof.

     
 
  Very truly yours,



--------------------------------------------------------------------------------



 



 

EXHIBIT E to the
CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

         
[Use for quarterly report]
  The undersigned, an officer of Gannett Co., Inc. (“Gannett”), has executed
this Certificate on behalf of Gannett pursuant to Section 5.1(a) of the
Revolving Credit Agreement, dated as of February 27, 2004 and effective as of
March 15, 2004 (the “Agreement”), among Gannett, the several banks and other
financial institutions or entities from time to time parties thereto and Bank
One, NA, as Administrative Agent. The undersigned has reviewed Gannett’s
activities during the preceding fiscal quarter, which has consisted solely of a
review of the unaudited consolidated financial statements of Gannett for said
fiscal quarter.  

     
[Use for annual report]
  The undersigned, an officer of Gannett Co., Inc. (“Gannett”), has executed
this Certificate on behalf of Gannett pursuant to Section 5.1(b) of the
Revolving Credit Agreement, dated as of February 27, 2004 and effective as of
March 15, 2004 (the “Agreement”), among Gannett, the several banks and other
financial institutions or entities from time to time parties thereto and Bank
One, NA, as Administrative Agent. The undersigned has reviewed the activities of
Gannett and its Subsidiaries during the preceding fiscal year, which has
consisted solely of a review of the audited consolidated financial statements of
Gannett for said fiscal year.  

     
[Use for quarterly and annual report]
  At               the Total Shareholders’ Equity is                 .

          The undersigned hereby CERTIFIES THAT, based upon the review described
above and a review of the Agreement, nothing came to the undersigned’s attention
which caused the undersigned to believe that (i) Gannett has not fulfilled all
of its obligations under the Agreement or (ii) there has occurred an Event of
Default as defined in said Agreement, or any condition, event or act, which with
notice or lapse of time or both, would constitute an Event of Default, which has
not been cured pursuant to the provisions of the Agreement.

         

  GANNETT CO., INC.
 
       
 
  By:    

--------------------------------------------------------------------------------


      Name:

      Title:

 